internal_revenue_service number info release date index number --------------------------- ---------------------------------------- ------------------- -------------------------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 - genin-155784-03 date date dear ---------------- this letter responds to your letter dated date written on behalf of dc enterprises inc requesting automatic s_corporation relief for your taxable_year under sec_1362 of the internal_revenue_code automatic late s_corporation relief is unavailable under revproc_97_48 1997_2_cb_521 because your return was not timely filed although we are unable to respond to your request as submitted this letter provides information relating to your request announcement 1997_3_irb_14 copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 2003_1_irb_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than dollar_figure million if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address genin-155784-03 attn cc pa t p o box ben franklin station washington dc direct to cc psi incidentally the irs has developed two compact discs to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items are free and can be ordered by calling the irs also makes information available to small_business taxpayers online at www irs gov businesses small index html please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely s mary beth collins senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures announcement revproc_2003_1
